Citation Nr: 1759647	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-21 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for residuals of traumatic brain injury (TBI). 


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 2004 to April 2008. 

This matter comes on appeal to the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs, Regional Office, located in Newark, New Jersey (RO), which granted service connection for residuals of TBI and assigned a 10 percent evaluation, effective from April 2010.  The Veteran appealed the initial assigned evaluation. 

In July 2014, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

The matter was remanded in December 2014 to the RO (via the Appeals Management Center (AMC)) for additional development, to include obtaining outstanding VA treatment records and providing the Veteran with a VA examination to determine the severity of his disability. 

An October 2017 waiver of initial consideration was received for additional evidence associated with the claims folder following the issuance of a November 2016 supplemental statement of the case (SSOC). 


FINDINGS OF FACT

Throughout the period under consideration, the Veteran's disability due to residuals of TBI have been manifested by complaints of headaches with dizziness, nausea, noise sensitivity, and light sensitivity, that require rest periods during most days; very frequent completely prostrating and prolonged attacks of migraine headaches productive of severe economic inadaptability are not shown.


CONCLUSION OF LAW

The Veteran's TBI residuals, to include headaches, warrant a 40 percent (but no higher) rating throughout.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.21, 4.124a, Diagnostic Codes 8045, 8100 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist

VA's duty to notify was satisfied by letter dated in April 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran's appeal was most recently readjudicated in a November 2016 supplemental statement of the case. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and identified post-service medical records have been obtained and associated with the claims folder.  The record also contains the Veteran's lay statements and testimony in support of his claims.  The Veteran has not identified any available, outstanding records that are relevant to the claim being decided herein. 

The Veteran was provided a hearing before the undersigned Veterans Law Judge in July 2014.  

The claim was remanded in December 2014 to obtain outstanding VA medical records and to afford the Veteran with an examination for his disability.  The Veteran's VA treatment records were obtained and associated with the claims folder and the Veteran was provided VA examination in June 2015.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 


2.  Initial Increased Rating 

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C § 1155 (2012); 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

Residuals of a TBI are rated under Diagnostic Code 8045, which states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2017).  

The Veteran is currently rated 10 percent for TBI, effective April 6, 2010.  The Veteran has already been rated under separate Diagnostic Codes for service-connected tinnitus and PTSD disabilities, which encompass the emotional/behavioral and physical areas of dysfunction, the cognitive area is the only of the three areas of dysfunction that is subject to an increased rating consideration in this case.  The Veteran has also sought service connection for hearing loss, but the medical evidence does not demonstrate hearing loss disability as defined by VA regulations.  38 C.F.R. § 3.385 (2017).  As such, his complaints of decreased hearing acuity will be considered subjective symptoms. 

Cognitive impairment is evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified, " which contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  If no facet is evaluated as "total," a percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  A 100 percent rating is assigned if "total" is the level of evaluation for one or more facets.

Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the table.  Under this table, subjective symptoms of mild or occasional headaches are associated with a Level 0 impairment; daily mild to moderate headaches are associate with a Level 1 impairment; and headaches requiring rest periods during most days are associated with a Level 2 impairment.  See 38 C.F.R. § 4.124a. 

Under Diagnostic Code 8045, any residual of traumatic brain injury with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache, is to be separately evaluated, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Under Diagnostic Code 8100 (for migraine headaches) a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent rating is assigned with characteristic prostrating attacks averaging one in 2 months over last several months.  With less frequent attacks, a 0 percent rating is assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. §§ 3.102, 4.3 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran filed his claim for service connection in April 2010.  The Veteran's service treatment records show that in April 2007 he sought treatment for head injury sustained from a RPG explosion which had occurred six days earlier.  He complained of hearing loss, dizzy, nausea, and headaches shortly following the incident, and he still had on-going headaches and decreased right ear hearing acuity.  VA treatment records show that he reported a history of concussion with loss of conscious during service and sought treatment for concentration impairment, cognitive impairment, and mental health symptoms.  He also complained of occasional headaches since the in-service injury.  

The Veteran was afforded a VA examination in May 2010.  The claims file was reviewed.  The VA examiner noted that the Veteran reported that he suffered from a head injury following a RPG explosion during service.  At the time of the incident, he experienced loss of consciousness less than a minute and some mild residual amnesia.  He began to experience on-going headaches following the head injury.  The VA examiner found that the Veteran suffered from a mild TBI with residual symptoms that were mostly mild to moderate in severity.  

In the examination report, the VA examiner found that the Veteran suffers from moderately-severe headaches with dizziness, nausea, noise and light sensitivity that occur 2-4 times a week.  The Veteran takes over the counter medication and requires best rest to treat his migraine headaches.  The Veteran denied that the headaches were severe or prostrating in nature.  

The Veteran complained of neuropsychological problems including attention and concentration impairment.  On examination, intellect, judgment, insight, attention, conversation, memory and concentration were all normal.  His score was 29 of a possible 30 points on the Mini-Mental Status exam (MMSE), which is indicative of no cognitive impairment.  There was no evidence of focal neurologic signs.  Cranial nerves were grossly intact and deep tendon reflexes were normal.  Sensation was intact.  There were no involuntary movements and cerebellar signs were normal.  The Veteran's gait was also normal.  The VA examiner found no functional impact on the Veteran's ability to work as a correction officer.  

The Veteran also complained of short-term memory problems, but the VA examiner noted that there was no evidence of significant memory loss on clinical evaluation.  
The Veteran's complaints of moderate insomnia were found to be attributable to his posttraumatic stress disorder (PTSD).  The Veteran complained of persistent hearing loss and tinnitus, but he denied any vision impairment.  The examination report shows diagnoses of mild TBI, migraine headaches, short-term memory loss, and insomnia. 

A June 2011 VA polytrauma neuropsychology consultation report shows that the Veteran presented with complaints of persistent headaches (6 out 10) which lasted all day and occurred every other day to daily.  He also complained of light sensitivity with headaches.  He reported that over the counter medication provided little relief of his headache pain.  It was noted that the Veteran reported increased severity and frequency of headaches since he was last seen in 2009.  He also reported a history of depression and mood swings which improved with medication, and he denied any current cognitive difficulties.  A June 2011 VA neurology consultation report shows that the Veteran has been suffering from headaches since in-service TBI.  It was noted that the Veteran suffered from headaches with symptoms of dizziness, nausea, and noise and light sensitivity that occurred 2 to 3 times a day and interfered with 1 to 2 hours of activities of daily living.  He was prescribed medication to treat his headaches.  

Subsequent VA treatment records show that the Veteran continued to report chronic headaches.  These records also show that he was approved for the VA caregiver program, in part, because of his symptoms associated with residuals of TBI. His wife has been acknowledged as his caregiver and assists the Veteran. 

During the July 2014 Board hearing, the Veteran testified that his residuals of TBI were primarily manifested by headaches and migraines, but he also experienced memory impairment and occasional dizziness.  Regarding his headaches, the Veteran stated that he has headaches were more severe and occurred more frequently since he was last evaluated by VA.  He reported that he missed 3 to 5 days of work a month because of the severity of his headaches.   

The Veteran was afforded another VA examination in June 2015.  The claims file was reviewed.  The examiner noted the Veteran had a history of a head injury following a RPG blast and he had experienced a short period of loss of consciousness and retrograde amnesia.  A later in-service neurologic evaluation was normal and brain CT scan was clear.  The Veteran currently complained of headaches with nausea, noise and light sensitivity, dizziness, and lightheadness, which occurred 3-4 times a day and were moderately-severe in nature.  He treated his headaches with over the counter medication and bed rest, and afterward, he was able to continue his activities of daily living and his work as a correction officer.  The headaches are not severe or prostrating in nature.  The Veteran also complained of short-term memory problems, such as being forgetful, misplacing objects, and forgetting names. 

On clinical evaluation, the VA examiner observed that the Veteran complained of mild memory loss, and impairment of attention and concentration, but on MMSE, the Veteran scored a 28 out of 30.  Judgement, motor, visual, communication, and consciousness were evaluated as normal, and he was oriented times four.  His social interaction was considered occasionally inappropriate, but his neuropsychological behavior effect did not interfere with workplace interaction or social interaction.  No other subjective symptoms or any mental, physical or neurological conditions were observed as residuals to a TBI.  

Initially, the Board observes that the evidence shows that the Veteran has had subjective complaints of headaches since the date of award of service connection for TBI, which is usually evaluated under Diagnostic Code 8100 for migraine headaches.  However, the Board finds rating under Diagnostic Code 8045 and the provisions for Evaluation of Cognitive Impairment and other Residuals of TBI Not Otherwise Classified continues to be more appropriate in this case.  As explained below, evaluating the TBI residuals, including headaches, under Diagnostic Code 8045, rather than 8100, results in a higher rating.

On longitudinal review of the record, and with resolution of reasonable doubt in the Veteran's favor as required (see 38 C.F.R. § 4.3), the Board finds it is reasonably shown that his disability due to residuals of TBI, including headaches with dizziness, nausea, and noise and light sensitivity, are consistent with Level 2 impairment throughout the period under consideration.  The Veteran has reported having bi-weekly to daily headaches that last from hours to days which are moderately-severe in nature.  He reported associated nausea, dizziness, and light headedness.  He has consistently reported that he requires medication and rest to alleviate headache symptoms, and his disability interferes with 1 to 2 hours of activities of daily living as well as causes him to miss work 3 to 5 times a month.  He has also been approved to participate in the VA caregiver program, in part, because of his residuals of TBI.  Such disability picture presented by the TBI residuals, most notably the subjective headaches, reflect, at least, moderate interference with work and activities of daily living (headaches requiring rest periods during most days) and, therefore, meet the criteria for Level 2 impairment.  Based on these findings, a 40 percent rating is warranted under Code 8045.  38 C.F.R. § 38 C.F.R. § 4.124a. 

The Board has considered whether a further increase is warranted under Codes 8045 or 8100.  However, no other facet is shown to have been manifested by impairment consistent with more than Level 2 impairment at any time during the pendency of the appeal.  In this regard, the findings of memory loss and occasional inappropriate social interaction only merit Level 1 impairment, and his complaint of decreased hearing acuity is considered a part of subjective symptoms.  A rating under Diagnostic Code 8045 for the same symptoms would constitute pyramiding (the evaluation of the same manifestation under different diagnoses), which is prohibited.  See 38 C.F.R. § 4.14 (2017).   Accordingly, a rating in excess of 40 percent for the TBI residuals under Code 8045 is not warranted. 

In addition, the Veteran's headaches are not shown to have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, and thus warrants no more than a 30 percent rating under Diagnostic Code 8100.  Accordingly, a 40 percent rating under Code 8045 (but no higher) is warranted throughout the period under consideration. 

The Board has considered whether this claim warrants referral for consideration of an extraschedular rating given the Veteran's report that his disability causes him to miss work 3 to 5 times a month during the July 2014 Board hearing.  Referral to the Director of the Compensation and Pension Service for consideration of a potential extraschedular rating is warranted in exceptional cases where a case presents "such an exceptional or unusual disability picture with such related factors as marked interference with employability or frequent periods of hospitalization such as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b) (2017). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court articulated a three-step inquiry for determining whether referral for extraschedular consideration is warranted.  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted. 

The Board finds that here the first Thun element (of those listed above) is not satisfied.  The Veteran has reported his service-connected TBI residuals include headaches, and manifestations such as pain, nausea, incoordination, and lightheadedness, all of which (with related functional impairment) are contemplated by the regular schedular criteria.  Moreover, the rating criteria for residuals of TBI specifically considers the impact on occupational functioning.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not indicated.


ORDER
	
Entitlement to an initial rating of 40 percent, and not higher, for service-connected residuals of TBI is granted. 




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


